GOXE, District Judge.
This is an equity action for infringement of letters patent, No. 525,152, granted to Arthur Mathison, August 28, 1881, for an improvement in lacing studs. The object of the invention is to attach firmly to the heads of lacing studs or eyelets nonmetallic plastic material such as hard rubber or celluloid. The specification slates that before the alleged invention-there had been “numerous constructions, means and methods of affixing to lacing studs, buttons and ei-elets, a layer or body of plastic material resembling-rubber or celluloid to constitute the wearing face.” The claim is as follows:
“The eyelet or stud having a metallic head with elevations and depressions extending outward from near the post to the periphery of said metallic head, and a, plastic cover extending over said metallic head and outside the periphery thereof, and filling the recesses under the elevated portions of the metal, the depressions in the metal being exposed, substantially as described.”
The defenses are prior invention, lack of novelty and patentability, and noninfringement.
All lhat the patentee did, taking the most liberal view of Ms achievement, was to provide a new way of anchoring the plastic material to the head of the stud. The prior art demonstrates and the patent concedes that everything else was old. Other persons, notably Smidt, Joyce, Papke and Van Norman, had fastened plastic material to the head of an eyelet or stud and some of them by means so nearly identical that it is not easy to express the difference in words. It can be discovered by a microscope but language is hardly adequate. No new article was produced by Mathison and no new result in an old article. It is said that no one before had made an eyelet with a crimped or corrugated flange. This is undoubtedly true if the corrugations are confined to the identical form illustrated by the patent, but the inventive faculties were not called into action to make this slight departure. With the common knowledge that plastic material will not adhere perfectly to a smooth surface, a number of persons had sought to overcome the difficulty by making the headpiece or flange uneven by means of burrs, perforations, lugs, lips, teeth, ledges, holes and flanges. With the information given by Thierry, Smidt, Pupke, Joyce and Van Norman (1891 device) and with the *828well-known fact that corrugations make a good anchorage for plastic material it would seem that there was no room for invention in the mere method of fastening, certainly not in the substitution of crimps for what had been used before. The new studs and the old are alike in every way except that the celluloid is held in place by minute depressions and elevations called crimps instead of by minute depressions and elevations called lips. Conceding some advantage in the former method the change is what would naturally occur to a mechanic and falls far short of invention. The bill is dismissed.